UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

ALBERT P.,!
Plaintiff,
v. 20-CV-6006 (JLS)
COMMISSIONER OF SOCIAL
SECURITY,
Defendant.

 

DECISION AND ORDER
Plaintiff Albert P. commenced this action under the Social Security Act,
seeking review of the Commissioner of Social Security's determination that he was
not disabled. Dkt. 1. Plaintiff moved for judgment on the pleadings, as did the
Commissioner. Dkts. 17, 21. Plaintiff also filed a reply. Dkt. 22. For the reasons
below, the Court grants the Commissioner’s motion and denies Plaintiffs motion.
PROCEDURAL HISTORY
On October 5, 2015, Plaintiff applied for Disability Insurance Benefits
(“DIB”) and Supplemental Security Income (“SSI”), alleging disability since June 3,

2015. Dkt. 13, at 31.2 Plaintiffs applications were denied initially on December 22,

 

1 Pursuant to the Western District of New York’s November 18, 2020 Standing
Order regarding the naming of plaintiffs in Social Security decisions, this decision
and order identifies Plaintiff by first name and last initial.

2 Dkt. 13 is the transcript of proceedings before the Social Security Administration.
All further references are denoted “Tr. _.
2015. Tr. 31. Plaintiff then requested a hearing before an administrative law judge
(“ALJ”), which occurred on January 24, 2017. Id. The ALJ issued a decision on
June 22, 2017, confirming the conclusion that Plaintiff was not disabled under the
Social Security Act. Jd. at 48. The Appeals Council denied Plaintiffs request for
review, making the Commissioner's decision final. Jd. at 4. Plaintiff then
commenced this action, seeking judicial review of the Commissioner's decision.
Dkt. 1.

LEGAL STANDARDS

I. District Court Review

The scope of review of a disability determination involves two levels of
inquiry. See Johnson v. Bowen, 817 F.2d 9838, 985 (2d Cir. 1987). First, the Court
must “decide whether [the Commissioner] applied the correct legal principles in
making the determination.” Id. The Court’s review for legal error ensures “that the
claimant has had a full hearing under the . . . regulations and in accordance with
the beneficent purposes” of the Social Security Act. See Moran v. Astrue, 569 F.3d
108, 112 (2d Cir. 2009) (quoting Cruz v. Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)).
Second, the Court “decide[s] whether the determination is supported by ‘substantial
evidence.” Johnson, 817 F.2d at 985 (quoting 42 U.S.C. § 405(g)).

“Substantial evidence” is “more than a mere scintilla” and “means such
relevant evidence as a reasonable mind might accept as adequate to support a
conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotations
and citation omitted). The Court does not “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) Gnternal
2
quotations and citation omitted). But “the deferential standard of review for
substantial evidence does not apply to the Commissioner's conclusions of law.”
Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003). Indeed, if there is “a
reasonable basis for doubt whether the ALJ applied correct legal principles,”
applying the substantial evidence standard to uphold a finding that the claimant
was not disabled “creates an unacceptable risk that a claimant will be deprived of
the right to have her disability determination made according to the correct legal

principles.” See Johnson, 817 F.2d at 986.

II.. Disability Determination

An ALd evaluates disability claims through a five-step process established by
the Social Security Administration to determine if a claimant is disabled. See
20 C.F.R. § 404.1520(a). At step one, the ALJ determines whether the claimant is
currently engaged in substantial gainful activity. Id. § 404.1520(a)(4)(i). Ifso, the
claimant is not disabled. Jd. If not, the ALJ proceeds to step two. Id.

§ 404.1520(a)(4).

At step two, the ALJ decides whether the claimant suffers from any severe
impairments. Id. § 404.1520(a)(4)(ii). If there are no severe impairments, the
claimant is not disabled. Id. If the claimant does have any severe impairments, the
ALJ proceeds to step three. Id. § 404.1520(a)(4).

At step three, the ALJ determines whether any severe impairment or
combination of impairments meets or equals an impairment listed in the

regulations. Id. § 404.1520(a)(4)(iii). If the claimant’s severe impairment or
combination of impairments meets or equals an impairment listed in the
regulations and meets the duration requirement, the claimant is disabled. Id.
§§ 404.1520(a)(4)Gii), (d).

But if the ALJ finds that no severe impairment or combination of
impairments meets or equals an impairment in the regulations, the ALJ proceeds to
calculate the claimant’s residual functional capacity (“RFC”). Id.

§§ 404.1520(a)(4)(iv), (e). The RFC is a holistic assessment that addresses the
claimant's medical impairments—both severe and non-severe—and evaluates the
claimant’s ability to perform physical or mental work activities on a sustained basis,
notwithstanding limitations for his or her collective impairments. See id.

§§ 404.1520(e), 404.1545.

The ALJ then proceeds to step four and uses the claimant’s RFC to determine
whether the claimant can perform past relevant work. Id. §§ 404.1520(a)(4)(iv), (e).
If the claimant can perform past relevant work, he or she is not disabled, and the
analysis ends. Jd. §§ 404.1520(a)(4)(iv), @). But if the claimant cannot, the ALJ
proceeds to step five. Id. §§ 404.1520(a), (f).

In the fifth and final step, the Commissioner must present evidence showing
that the claimant is not disabled because the claimant is physically and mentally
capable of adjusting to an alternative job. See Berry v. Schweiker, 675 F.2d 464, 467
(2d Cir. 1982); 20 C.F.R. §§ 404.1520(a)(4)(v), (g). Specifically, the Commissioner

must prove the claimant “retains a residual functional capacity to perform
alternative substantial gainful work which exists in the national economy.” Rosa v.
Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (internal quotations and citation omitted).
DISCUSSION

I. The ALJ’s Decision

The ALJ evaluated Plaintiffs claim for benefits under the process discussed
above. See Tr. 33-43. At step one, the ALJ found that Plaintiff had not engaged in
substantial gainful activity since the alleged onset date. Id. at 33. At step two, the
ALJ determined that Plaintiff had a severe impairment: lumbar degenerative disc
disease. Id. at 33-35. At step three, the ALJ concluded that Plaintiffs impairment
did not meet or medically equal the severity of the impairments listed in the
regulation. Jd. at 35-36. The ALJ then determined Plaintiffs RFC:

[T]he claimant has a residual functional capacity to perform sedentary

work as defined in 20 CFR 404.1567(a) and 416.967(a) except: occasional

climb ramps or stairs; occasional climb ladders, ropes, or scaffolds;
occasional balance, stoop, crouch, kneel, crawl; frequent handling
objects, that is gross manipulation with both hands; frequent fingering
objects, that is fine manipulation with both hands; alternate between

sitting and standing 20 minutes sitting and then standing for 30

minutes.
Id. at 36.

At step four, the ALJ determined that Plaintiff is unable to perform any past
relevant work. Jd. at 41. And at step five, considering Plaintiffs age, education,
work experience, and RFC, the ALJ relied on the testimony of a vocational expert to
determine that jobs exist in significant numbers in the national economy that

Plaintiff can perform. Id. at 41-43. These jobs include an assembler, an inspector,

and an order clerk. Jd. at 42. Asa result, the ALJ concluded that Plaintiff was not
under a disability, as defined in the Social Security Act, from June 3, 2015, through
the date of her decision. Id. at 43.
II. Analysis

Plaintiff claims that the ALJ’s RFC determination is flawed. See Dkt. 17-1,
at 1. First, Plaintiff argues that the ALJ’s RFC determination is not explained or
supported by opinion evidence. See id. Second, Plaintiff argues that the ALJ based
her RFC determination on her lay judgment and interpretation of raw medical data.
See id. |

The Court disagrees, and concludes that the ALJ’s RFC finding was
supported by substantial evidence, including opinion and other medical evidence.
The ALJ considered the record as a whole and accounted for the inconsistencies in
the record. And the ALJ did not rely on her own interpretation of the raw medical
data but, rather, relied on the medical evidence in the record.

A. The ALJ explained and supported her RFC determination with
substantial evidence.

The ALJ determined that Plaintiff retained the residual functional capacity
to perform sedentary work. Tr. 39. Plaintiff argues that the ALJ did not explain
this finding or support it with opinion evidence. See Dkt. 17-1, at 1.

An ALJ need not recite every piece of evidence that supports her decision, so
long as the record “permits [the reviewing court] to glean the rationale of an ALJ’s
decision.” Mongeur v. Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983). Where there is
conflicting evidence in the record, it is within the discretion of the ALJ to consider

such contradictions. See Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir. 2002)
(explaining that it is within the province of the ALJ to resolve conflicting evidence
between consultative examination findings and consultative physician’s
conclusions).

An ALJ may give less weight to a medical opinion that is inconsistent with
the rest of the record. See Michels v. Astrue, 297 F. App’x 74, 76 (2d Cir. 2008)
(holding that the ALJ could discredit physician’s opinions in favor of a broader view
of medical evidence, given the inconsistencies in the record); see also Pellam v.
Astrue, 508 F. App’x 87, 90 (2d Cir. 2013) (noting that the ALJ need not accept a
consultative examiner's opinion, especially where examiner’s findings are
inconsistent with contemporaneous medical records).

An ALJ’s RFC determination need not perfectly correspond with opinion
evidence, if it is consistent with the record as a whole. See Matta v. Astrue, 508 F.
App’x 53, 56 (2d Cir. 2013). Indeed, where the record contains sufficient evidence to
assess a claimant’s RFC, an ALJ need not rely on opinion evidence at all. See Cook
uv. Comm’ of Soc. Sec., 818 F. App’x 108, 109-10 (2d Cir. 2020) (“Although there was
no medical opinion providing the specific restrictions reflected in the ALdJ’s RFC
determination, such evidence is not required when the record contains sufficient
evidence from which an ALJ can assess the claimant’s residual functional
capacity.”) (internal quotations omitted) (quoting Tankisi v. Comm’r of Soc. Sec.,
521 F. App’x 29, 34 (2d Cir. 2013)).

Here, the ALJ addressed the inconsistencies between the consulting

physician’s examination findings, the consulting physician’s opinion, and the
remaining medical evidence in the record. See Tr. 40. The ALJ determined that
Plaintiff has moderate—rather than marked—limitations in certain movements
because the abnormal findings were not consistent throughout the record. See id.
Specifically, the consultative examination suggested that Plaintiff had a “full range
of motion in the shoulders, elbows, forearms, and wrists,” which conflicted with the
examiner’s opinion that Plaintiff had “moderate to marked limitations” in pushing,
pulling, lifting, and carrying. See id. Accordingly, the ALJ gave only partial weight
to the consulting examiner’s opinion.

Plaintiff argues that the ALJ erred by disregarding the consulting examiner's
opinion when determining Plaintiffs RFC. See Dkt. 17-1, at 10-11. But the ALJ did
not overlook or ignore the opinion evidence when she assigned partial weight to the
consulting physician’s opinion. Instead, the ALJ assigned partial weight to the
medical opinion because it was inconsistent with the rest of the record.

Plaintiff argues that the ALJ accounted only for normal examination
findings, which “invalidated” or “negated” the abnormal] findings. See Dkt. 22, at 2;
Dkt 17-1, at 11. Plaintiff relies on York v. Commissioner of Social Security, 357 F.
Supp. 3d 259 (W.D.N.Y. 2019), where the court held that remand may be
appropriate where an ALJ makes no effort to acknowledge or reconcile conflicting
evidence. York, 357 F. Supp. 3d at 261; see Dkt. 22, at 2.

But here, the ALJ accounted for the inconsistent findings in the record.

Specifically, the ALJ accounted for Plaintiffs testimony that he must constantly
shift positions from sitting to standing, the consultative physician’s findings, and
the findings from additional examinations. See Tr. 39.

For example, the ALJ accounted for Plaintiffs use of a cane and additional
examinations revealing that Plaintiff presented in mild pain. Id. But the ALJ also
considered that, during certain emergency department visits, Plaintiff could walk
on his toes, get out of a chair, and get onto the examination table without difficulty.
Id. at 39-40. The most recent examination in the record noted that physical therapy
would be helpful for Plaintiffs condition, suggesting that Plaintiffs examiners
believed Plaintiffs symptoms could improve. Id. at 40.

In sum, the ALJ considered all the medical evidence and reconciled the
contradictions within record, including giving the consulting examiner’s opinion
partial weight. Where, as here, substantial evidence exists to support both the
claimant’s position and the ALJ’s adverse decision, the ALJ’s finding must be
upheld. See DeChirico v. Callahan, 134 F.3d 1177, 1182-83 (2d Cir. 1998); see also
McIntyre v. Colvin, 758 F.3d 146, 149 (2d Cir. 2014) (“[I]f evidence is susceptible to
more than one rational interpretation, the Commissioner’s conclusion must be
upheld.”); Schaal, 134 F.3d at 504 (holding that it is not for the court to weigh

conflicting evidence).
B. The ALJ’s RFC determination is based on medical evidence in the
record, not on her own lay interpretation of raw medical data.

Plaintiff argues that the ALJ based her RFC determination on her own lay
judgment and interpretation of the raw medical data. See Dkt. 17-1, at 10.

An ALJ may not substitute her lay judgment for a reliable medical opinion.
See Ramsey, 830 F. App’x at 39. But it is the responsibility of the ALJ—not a
medical source—to determine a claimant’s RFC. Jd. Where the record includes an
assessment of the claimant’s limitations, the record need not contain formal
opinions regarding the claimant's RFC. See Tankist, 521 F. App’x at 34 (holding
that the medical record was sufficient to determine claimant’s RFC, even though
the record did not contain formal opinions on claimant’s RFC). Moreover, an ALJ
may properly summarize medical notes and discount portions of medical opinions,
so long as the ALJ provides sufficient reasons for doing so. See Ramsey, 830 F.
App’x at 39 (holding that the ALJ did not forge his own medical opinions based on
raw data but, rather, summarized the medical evidence and provided sufficient
reasons for discrediting portions of the record).

Here, the ALJ based her RFC finding on treatment notes and examination
findings from Plaintiffs’ visits to the emergency department. See Tr. 40. The
medical notes contain findings of Plaintiffs impairments and limitations, including
one instance where Plaintiff used a cane and appeared to have trouble rising from a
chair, changing for the medical examinations, and getting on and off the
examination table. Jd. at 39. The ALJ also considered notes from other visits,

where Plaintiff had a stable, non-antalgic gait, full range of motion in his shoulders,

10
elbows, forearms, and wrists, could walk on his toes, and could get out of a chair
and onto the examination table without difficulty. Id.

In addition, the ALJ considered Plaintiffs testimony regarding his
limitations—specifically, that he must constantly shift positions from sitting to
standing, and that standing in one place helps control his pain. Jd. The ALJ did
not interpret raw medical data into functional terms, but synthesized notes in the
record that assessed Plaintiffs limitations. Because the record contains sufficient
medical evidence regarding Plaintiffs limitations and capabilities, the ALJ did not
err in evaluating the medical record to determine Plaintiffs RFC.

Alternatively, Plaintiff claims that the medical opinion evidence was too
vague for the ALJ to rely on in determining Plaintiffs RFC. See Dkt. 17-1, at 15.
The Court disagrees. An ALJ may consider opinion evidence and other medical
evidence collectively to make a reasonable inference regarding an RFC finding. See,
eg. Tankisi, 521 F. App’x at 34 (determining that the examiner’s opinion was not
too vague or incomplete because the opinion—considered with other medical
evidence—was sufficient for ALJ to reach a reasonable RFC finding). It is sufficient
for an examiner’s opinion to describe a claimant’s condition as mild to moderate,
with additional clarifying information, if the opinion is consistent with the rest of
the record. See id. (noting that the physician did not only describe the claimant’s
condition as mild to moderate, but described the limitations as mild to moderate for
sitting for a long time, pushing, pulling, and heavy lifting, along with other specific

limitations).

11
Here, the opinion evidence described Plaintiffs condition as “moderate to
marked limitations walking, climbing, pushing, pulling, lifting, carrying, prolonged
sitting, and prolonged standing due to chronic low back pain.” Tr. 40. Considered
together with other medical evidence in the record, this medical opinion was not too
vague for the ALJ to rely on in determining Plaintiffs RFC. The ALJ appropriately
considered, and gave partial weight to, the opinion evidence to the extent the
opinion evidence was consistent with other medical evidence. See Tr. 40. Thus,
remand is not appropriate.

CONCLUSION

For these reasons, the Court GRANTS Commissioner’s motion for judgment

on the pleadings and DENIES Plaintiffs motion for judgment on the pleadings. The

Commissioner's decision is AFFIRMED. The Clerk of the Court shall close this

case.
SO ORDERED.
Dated: July 8, 2021

 

Buffalo, New York
fi x

JOHN L. SINATRA, JR.
UNITED STATES DISTRIGL JUD

12
